Citation Nr: 0819475	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-37 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral lower leg 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
December 1968. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied entitlement to service connection for 
a bilateral lower leg injury.  

In April 2008, a Board hearing was held at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the time of the hearing, the veteran 
submitted additional evidence to the Board, accompanied by a 
written waiver of RO consideration of such evidence.  See 38 
C.F.R. § 20.1304(c) (2007).

The issue has been re-characterized to comport to the 
evidence of record.


FINDING OF FACT

The competent and probative evidence is against a finding 
that the veteran currently has a bilateral lower leg 
disability that is causally related to military service.  


CONCLUSION OF LAW

A bilateral lower leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2005, and post-adjudication notice 
by letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a VA medical 
examination and opinion as to the nature and etiology of the 
claimed disability.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the veteran's claims file; and the veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a bilateral lower 
leg disability.  At his April 2008 hearing, the veteran 
testified that he injured his lower ankle, leg, and knee area 
in Vietnam when jumping 15-20 feet to the ground from a 
helicopter that was receiving enemy fire.  He has also 
submitted numerous documents indicating that he injured his 
left ankle when he stepped in a hole in a rice field, and 
that he injured his right ankle, leg, and knee when jumping 
from a helicopter as noted above.  The veteran also testified 
to receiving medical treatment for his leg problem in late 
1969 or early 1970, but that his treating physician was 
deceased and his records had been discarded.  There are also 
numerous letters from the veteran's family of record that 
indicate that the veteran had sent them letters from Vietnam 
that contemporaneously described his leg injuries.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show a present 
disability of the veteran's bilateral lower legs, such that 
can be related to service.  Service medical records (SMRs) do 
not show treatment for any injuries of the veteran's legs.  
However, a SMR dated in October 1967 notes that an 
examination was requested for the veteran's right ankle, and 
the veteran reported then having, or having had, foot trouble 
during his December 1968 separation examination.  
Furthermore, the veteran has testified to injuring his 
bilateral lower legs in service.  The Board finds this 
testimony to be credible.

The Board also observes that the veteran's DD-214 indicates 
that he was awarded the Combat Infantryman Badge (CIB), which 
is indicative of participation in combat.  As such, there is 
satisfactory evidence that the veteran injured his bilateral 
lower legs during his tour of duty in Vietnam consistent with 
the circumstances, conditions, or hardships of his service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Collette v. 
Brown, 82 F.3d 389 (1996).  However, section 1154(b) serves 
only to relax the evidentiary burden to establish the 
incurrence of a disease or injury in service.  It does not 
provide a substitute for medical-nexus evidence.  See Clyburn 
v. West, 12 Vet. App. 296, 303 (1999).

A July 2003 private medical report indicates that the veteran 
sought treatment for right lower leg pain after hearing a pop 
in his right leg while walking up some stairs.  An impression 
of right lower leg strain was given by the physician.  Based 
upon a review of the record, it does not appear that the 
veteran received subsequent treatment for his right lower leg 
strain.  

A private medical record dated in September 2005 notes that 
the veteran had ongoing left side spasms consistent with 
reflex and/or release phenomenon.  The veteran testified at 
his April 2008 hearing that he experiences some problems with 
his left leg due to a stroke.

Private chiropractic treatment records dated in March and 
April 2006 note that the veteran reported muscular pain at 
night along his right lower leg and right thigh.  Deep tissue 
massage for the right lower leg and right thigh was 
performed.

A private medical assistant submitted a letter dated in July 
2006, which notes that during her employment period of April 
1982 to 1985, the veteran was treated for leg and back pain, 
which included manipulation of his legs and back.

A VA examination was conducted in September 2006.  The 
examiner indicated that he reviewed the veteran's SMRs, 
claims file, and private medical records, including the July 
2003 private medical treatment report.  It was also noted 
that the veteran jumped 15-20 feet to the ground from a 
helicopter during service in Vietnam and that he stepped in a 
hole in a rice field while on maneuvers.  It was noted that 
the veteran had a stroke, but that he made it clear that his 
leg condition existed prior to the stroke.  A physical 
examination of the veteran's legs was conducted, as were x-
rays of the bilateral ankles, bilateral knees, and feet.  X-
rays revealed very moderate patellofemoral degenerative 
change in the left knee, very mild foot arthritis in the 
right foot, with some degenerative changes in the bilateral 
first toe joints, and ankle films show well-maintained 
tibiotalar and subtalar joint spaces.  The examiner opined 
that he was unable to make a clear diagnosis of any 
disability of the veteran's bilateral lower extremities.  The 
examiner's opinion was that any bilateral lower leg 
disability was likely not related to the veteran's service. 
The radiologic images referred to by the examiner are of 
record, and note that the veteran has diagnoses of severe 
degenerative joint disease bilateral sesamoids, moderate 
first metatarsal degenerative joint disease bilaterally, 
normal knees, mild degenerative changes of the medial 
malleolus of the right ankle, and a normal left ankle.  

Finally, a private medical record dated in April 2008 notes 
that the veteran's April 2005 stroke affected only the left 
side of his body and that the problems with his right leg 
pre-dated the stroke and are not a result of it.

The veteran's spouse provided a statement in April 2008 to 
the effect that she knew the veteran before he entered the 
service when he was in good physical condition.  Since his 
return from service, he had obvious problems, including those 
with his right leg that had steadily worsened over the years. 
The veteran and his spouse have made numerous statements 
indicating that he has a current bilateral lower leg 
disability.  The Board accepts the veteran's statements 
regarding his own subjective mental impressions that he 
experienced during and after service as well as the veteran's 
wife's observations; however neither is qualified to diagnose 
a particular disability or disorder or relate such to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).  

Initially, service connection cannot be granted if there is 
no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  That a condition or injury occurred in 
service is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Concerning the March and April 2006 chiropractic records and 
July 2006 medical assistant statement, it is only noted that 
the veteran was treated for pain.  However, pain alone does 
not constitute a disability.  See Sanchez-Benitez v. West, 13 
Vet. App. at 285.  Likewise, the September 2005 and April 
2008 medical record and opinion both note that the veteran 
has problems with his left side and right leg; however no 
disability was diagnosed or identified.  See Rabideau v. 
Derwinkski, 2 Vet. App. at 144.

The July 2003 private medical record does indicate a right 
lower leg strain; significantly, the September 2006 VA 
examination was conducted later in time and specifically 
considered the July 2003 private medical report in finding 
that the veteran had no diagnosable disability of his 
bilateral lower extremities that was likely related to 
service.  There is no evidence of record indicating continued 
treatment for the right lower leg strain after July 2003.  
The VA examiner provided a clear rationale for his opinion, 
examined the veteran's claims file, and conducted numerous 
tests and x-rays of the veteran's entire lower extremities.  
Thus, the Board finds that the September 2006 VA examination 
report is of the greatest probative value in light of it 
being later in time, and the physician having reviewed the 
evidence and provided a clear rationale for his 
diagnosis/opinion.  See Owens v. Brown, 7 Vet App. 429, 433 
(1995) (the opinion of the physician that is based on a 
review of the entire record is of greater probative value 
than an opinion based solely on the veteran's reported 
history). 

Although the various lay assertions and the private medical 
reports of record have been considered, they do not outweigh 
the opinion of the September 2006 VA examiner, who 
interpreted the veteran's x-rays along with all the evidence 
accumulated and found that he could not make a clear 
diagnosis of any disability of the veteran's bilateral lower 
extremities to relate to service.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for a 
bilateral lower leg disability; there is no doubt to be 
resolved; and service connection is not warranted.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58. 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306, 4.125(a). 




ORDER

Entitlement to service connection for a bilateral lower leg 
disability is denied.





____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


